Name: Commission Regulation (EEC) No 2853/79 of 14 December 1979 extending the period of validity of Community surveillance over imports of certain phosphate fertilizers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 79 Official Journal of the European Communities No L 323/5 COMMISSION REGULATION (EEC) No 2853/79 of 14 December 1979 extending the period of validity of Community surveillance over imports of certain phosphate fertilizers able pressure exercised by imports into the Commu ­ nity of certain phosphate fertilizers and the resultant threat of injury to Community producers of like or directly competing products, continue to apply ; Whereas it is therefore necessary to prolong surveil ­ lance, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( ! ), and in particular Article 7 ( 1 ) (a) thereof, Consultations having been held within the Committee set up under Article 5 of the said Regula ­ tion , Whereas, by Regulation (EEC) No 440/77 (2), the Commission established Community surveillance over imports of certain phosphate fertilizers ; whereas this surveillance has been extended by Regulation (EEC) No 2839/77 (3), until 31 December 1978 , and by Regu ­ lation No 2988/78 (4), until 31 December 1979 ; Whereas the reasons which originally led the Commis ­ sion to take such actions, that is to say the consider ­ HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Regulation (EEC) No 440/77 is hereby extended to 31 December 1980 . Article 2 This Regulation shall enter into force on 1 January 1980 . It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1979 . For the Commission Antonio GIOLI1TI Member of the Commission (&gt;) OJ No L 131 , 29 . 5 . 1979, p. 15 . (2 ) OJ No L 58 , 3 . 3 . 1977, p. 11 . ( 3 ) OJ No L 327, 20 . 12 . 1977, p . 25 . (4 ) OJ No L 356, 20 . 12 . 1978 , p. 7 .